Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 7-8, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel et al (US 2007/0181547).

Regarding claim 1, Vogel discloses, a welding-type power system, comprising: an engine (302) configured to drive an electric generator (engine/generator 302, See Paragraph [0063]) to provide a first power output (welding output, See Paragraph [0066]), ; an energy storage system to provide a second power output, the energy storage system comprising one or more energy storage devices (battery or energy storage device 102 provides a second power output 304, See Paragraphs [0049] [0063]); one or more charging devices connected to the one or more energy storage devices (charging device 202 is connected to the energy storage device. (See Fig 2 and Paragraph [0062]); and a controller configured to control the one or more charging devices to provide a charging power output to an energy storage device of the one or more energy storage devices based on one or more parameters related to the charge level of the one or more energy storage devices. (a controller is configured to control the battery charging and is based on a charge level of the battery or energy storage device. See Abstract, Paragraph 

Regarding claims 7-8, Vogel discloses a welding-type power system, comprising: an energy storage system to provide a power output, (engine/generator 302, See Paragraph [0063]), welding output, See Paragraph [0066]), the energy storage system comprising one or more energy storage devices; one or more charging devices connected to the one or more energy storage devices; (battery or energy storage device 102 provides a second power output 304, See Paragraphs [0049] [0063]);  and a controller (106) configured to: determine a respective charge level for each energy storage device; compare the respective charge levels to one or more threshold charge levels; and control the one or more charging devices to provide a charging power output to an energy storage device of the one or more energy storage devices with a charge level below a first threshold charge level of the one or more threshold charge levels. (when the battery voltage falls below a fixed threshold (such as 18 V for a 24 V battery), below a variable threshold (compensating for load current), monitoring open circuit battery voltage, when AH drawn from the battery exceeds a threshold, and/or using a time delay or time constant to reduce nuisance shutdown conditions. A recharge signal may be provided at a different threshold so recharging begins when some charge has been removed from the battery. See Paragraph [0076]) Regarding claim 16, the device comprises a network interface as it connects to a PDA and receives and stores information while also transmitting it to the PDA via some type of network interface. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US 2007/0181547) in view of Albrecht (US 2011/0006046).

The teachings of Vogel have been discussed above. Vogel may fail to disclose the charging device comprises a fuel cell. Albrecht discloses, regarding claim 5, Vogel discloses a fuel cell 40 for providing a charge to energy storage device 42. (See Fig 2 and Paragraph [0022]) It would have been obvious to adapt Vogel in view of Albrecht to provide the fuel cell as a charger as this is a known, obvious variant for a charger to an energy storage device in a welding-type system.


s 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US 2007/0181547) in view of Vogel (US 2007/0278993).

The teachings of Vogel ‘547 have been discussed above. Vogel ‘547, discloses a controller (106) configured to: determine a respective charge level for each energy storage device; compare the respective charge levels to one or more threshold charge levels; and control the one or more charging devices to provide a charging power output to an energy storage device of the one or more energy storage devices with a charge level below a first threshold charge level of the one or more threshold charge levels. (when the battery voltage falls below a fixed threshold (such as 18 V for a 24 V battery), below a variable threshold (compensating for load current), monitoring open circuit battery voltage, when AH drawn from the battery exceeds a threshold, and/or using a time delay or time constant to reduce nuisance shutdown conditions. A recharge signal may be provided at a different threshold so recharging begins when some charge has been removed from the battery. See Paragraph [0076])

Vogel ‘547 may fail to disclose, regarding claims 9-11, wherein the controller is further configured to control a single charging device of the one or more charging devices to provide the charging power output to two or more energy storage devices of the one or more storage devices with a charge level below the first threshold charge level; wherein the one or more charging devices includes a first charging device and a second charging device, and the one or more energy storage devices includes a first energy storage device and a second energy storage device; wherein the controller is further configured to: control the first charging device to provide a first charging power output to the first energy storage device; and control the second charging device to provide a second charging power output to the second energy storage device. 



Regarding claim 17, Vogel discloses, a welding-type power system, comprising: an engine (302) configured to drive an electric generator (engine/generator 302, See Paragraph [0063]) to provide a first power output (welding output, See Paragraph [0066]), ; an energy storage system to provide a second power output, the energy storage system comprising one or more energy storage devices (battery or energy storage device 102 provides a second power output 304, See Paragraphs [0049] [0063]); one or more charging devices connected to the one or more energy storage devices (charging device 202 is connected to the energy storage device. (See Fig 2 and Paragraph [0062]); and a controller configured to control the one or more charging devices to provide a charging power output to an energy storage device of the one or more energy storage devices based on one or more parameters related to the charge level of the one or more energy storage devices. (a controller is configured to control the battery charging and is based on a charge level of the battery or energy storage device. See Abstract, Paragraph [0026], [0073]) Vogel fails to disclose determine a first and second charge level for the first and second energy storage devices, respectively; compare the first and second charge levels to one or more threshold charge levels; and control the one or more of the first and second charging devices to provide a charging power output to one or more of the plurality of energy storage devices with a charge level
below a first threshold charge level of the one or more threshold charge levels.



Regarding claim 18-19, Vogel ‘547 discloses a vehicle may be used a supplemental power source. (See Paragraph [0048])


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US 2007/0181547) in view of Matthews et al (US 2006/0037953).

The teachings of Vogel have been discussed above. Vogel may fail to disclose the controlling the rate or level of the charging output based on a characteristic of the energy storage device. Matthews discloses a controller for controlling the charging rate based on a low charge such as a voltage or current or combination thereof. (See Paragraph [0012]) It would have been obvious to adapt Vogel in view of Matthews to provide the rate or level of charging control for providing the optimum charge rate for maintaining an adequate charge on the battery. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US 2007/0181547) in view of Beeson et al (US 2009/0008368).

. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US 2007/0181547) in view of Vogel (US 2007/0278993) and Ichikawa et al (US 2010/0296204)

The teachings of Vogel have been discussed above. Vogel may fail to disclose the connection comprises a step-down converter to connect one of the electric generators or the supplemental power supplies to the one or more charging devices, the converter to condition the first power output in order to recharge the one or more charging devices from one or more of the electric generator or the supplemental power supply. Ichikawa discloses a converter for converting the power to the appropriate level for the battery. (See Paragraph [0060] and Fig 1) It would have been obvious to adapt Vogel in view of Ichikawa to provide the step down converter for converting the input power to the appropriate level for charging the battery. 

Allowable Subject Matter
Claim 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/18/2022